IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,929-02


                         EX PARTE CHRISTOPHER GILL, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W09-24635-R(A) IN THE 265TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to fifteen years’ imprisonment.

        Applicant contends, among other things, that his counsel rendered ineffective assistance

because she failed to timely file a notice of appeal.

        The trial court has determined that counsel fulfilled her duties, but Applicant was denied a

direct appeal through no fault of his own. We find that Applicant is entitled to the opportunity to file
                                                                                                       2

an out-of-time appeal of the judgment of conviction in Cause No. F-0924635-R from the 265th

District Court of Dallas County. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant

is ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 14, 2015
Do not publish